CONFESSION OF ERROR

PER CURIAM.
J.D. appeals from an order of restitution requiring him to pay $598.79, plus court fees for damages made to the Truman School in Monroe County. Upon the State’s proper confession of error, we reverse the trial court’s order of restitution where the damage estimates relied upon to support the restitution amount were improperly based entirely on inadmissable hearsay evidence and the defendant properly objected to its admission. See J.L. v. State, 684 So.2d 883, 884 (Fla. 3d DCA 1996); Louis v. State, 654 So.2d 1290, 1290 (Fla. 3d DCA 1995); Branker v. State, 650 So.2d 195, 196 (Fla. 4th DCA 1995); Boyle v. State, 589 So.2d 1015, 1015 (Fla. 2d DCA 1991). Accordingly, we remand this cause for a new restitution hearing consistent with this opinion.